DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al. (WO 2018/110989 A1) or under 102(a)(2) as being anticipated by patent family equivalent Suh et al. (US 2019/0152985 A1) (citation below is directed to the English language document US 2019/0152985 A1).
Suh et al. discloses cyclic compounds for an organic light emitting device (see abstract).  General Formula 1-3 is disclosed (see claim 4, page 76):

    PNG
    media_image1.png
    146
    244
    media_image1.png
    Greyscale
.
At least the following compound is exemplified (see also other example compounds shown in Suh et al. claim 9):

    PNG
    media_image2.png
    217
    279
    media_image2.png
    Greyscale
(see Suh et al., claim 9, page 95).
The compound shown immediately above is the same as instant compound “A40” of instant dependent claim 20:

    PNG
    media_image3.png
    190
    146
    media_image3.png
    Greyscale
.
The Suh et al. compound is within the definition of instant formula 1-1 and is considered to anticipate claims 9-15 and 17-20.
	Regarding claim 10, the corresponding heteroatoms in the above compound are each O.
	Regarding claim 11, the corresponding groups in the above compound to the instant L1, L11, and L12 are benzene group.
	Regarding claim 12, the corresponding groups in the above compound to instant L1, L11, and L12 are para-phenylene groups of instant formula 3-1.
	Regarding claim 13, the corresponding value in the above compound to instant a1 is 1.
	Regarding claim 14, the corresponding groups in the above compound to instant Ar1 and Ar2 are phenyl group.

Regarding claim 17, the substitution scenario provided in instant “i)” is met by the above shown compound.
Regarding claim 18, the claim is included in the rejection, because the compound is not specifically required to be one of Formula 1-2.
Regarding claim 19, the above compound corresponds to instant substitution pattern “ii)”.
Regarding claim 20, as previously discussed, the above shown compound is identical to instant compound A40.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citation below is directed to the English language document US 2019/0152985 A1).
Suh et al. discloses cyclic compounds for an organic light emitting device (see abstract).  General Formula 1-3 is taught (see claim 4, page 76):

    PNG
    media_image1.png
    146
    244
    media_image1.png
    Greyscale
.
At least the following compound is exemplified (see also other example compounds):

    PNG
    media_image2.png
    217
    279
    media_image2.png
    Greyscale
(see Suh et al., claim 9, page 95).
The compound is the same as instant compound A40 and is within instant Formula 1-1	Regarding the device structure of claims 1-5, Suh et al. teaches a light emitting device includes an organic layer between a first electrode and a second electrode (see par. 56).  An organic layer may include at least a hole injection layer, hole transport layer, light emitting layer, electron transport layer, and an electron injection layer (see par. 57).  The compound represented by Chemical Formula 1 may be in the hole injection layer, hole transport layer, light emitting layer or electron transport layer (see par. 63).  Further regarding claim 5, the teaching of a multilayered device structure by Suh et al. (see par. 56-57, 63) meets the layered device structure as claimed, although Suh et al. does not use the express term “emission auxiliary layer”.  Where the Patent Office has reason to believe that a functional limitation (e.g., “emission auxiliary layer”) asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
         Regarding claim 6, Suh et al. teaches the light emitting layer may be comprised of a host and a dopant (see par. 74).
	          Regarding claim 7, the host material of the light emitting layer may be selected as an anthracene derivative (see par. 74).
It is not seen where specifically example compound 
    PNG
    media_image2.png
    217
    279
    media_image2.png
    Greyscale
or a compound of general formula 1-3 was selected for forming an example device structure; however, as discussed above, the Suh et al. formula 1-3 compounds are taught as functional material for forming a light emitting device structure.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed devices including compounds of Formula 1-3, because Suh et al. clearly teaches the compounds for use in an organic layer of a light emitting device.  One would expect to achieve an operational light emitting device within the disclosure of Suh et al. with a predictable result and a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Suh et al. (WO 2018/110989 A1) or patent family equivalent Suh et al. (US 2019/0152985 A1) (citation below .
Suh et al. is relied upon as set forth above. 
As discussed in the rejection above, Suh et al. teaches Formula 1-3 compounds for an organic layer of a light emitting device that may include a light emitting layer (see par. 56-57, 63).  It is not seen where Suh et al. teaches specifically a device includes two emission layers.  In analogous art, Nakagawa et al. teaches a light emitting layer may be comprised of multiple layers and may be color tuned to a desired color output (see par. 141-156).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed two emitting layers in a device according to Suh et al., because one would expect the benefit of tuning the color output to a desired emission color as taught by Nakagawa et al.  One would expect to achieve an operational device within the disclosure of Suh et al. and Nakagawa et al. with a predictable result and a reasonable expectation of success.  

Claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1).
Kato et al. teaches compounds according to general formula (1) (see par. 41-45):

    PNG
    media_image4.png
    120
    384
    media_image4.png
    Greyscale
.
Regarding instant formula 1-1, a formula (1) may be according to a formula (13) (see par. 82):

    PNG
    media_image5.png
    176
    359
    media_image5.png
    Greyscale
.
The X groups may include O or S (see par. 83).  
Regarding instant formula 1-2, a Suh et al. formula (1) compound may be formed similar to Suh et al. formula (13), but with a naphthyl middle “Ar2” portion, since “Ar2” is defined to include a substituted or unsubstituted aromatic hydrocarbon group having a ring formed of 6 to 24 carbon atoms (see par. 42).
	Regarding the compounds of formula (1) including at least one arylamino group per instant Formula 2, Kato et al. teaches A1 and A2 may be selected as hydrogen or substituted or unsubstituted aromatic hydrocarbon group of 6 to 24 carbon atoms (see par. 89). Substitute groups may include amino groups substituted with aromatic hydrocarbon groups (see par. 119).  The disclosed groups L1, A1, L2, A2 and/or Y taught by Kato encompass groups set forth in dependent instant claims 11, 12, 14-16 and 20 (see 111-119).
	Regarding claim 16, at least a formula (13) includes substituents -L1-A1 and -L2-A2 that may be aromatic groups (see par. 89) and at least one may have an amino group substituted with aromatic hydrocarbon groups (see par. 119) and includes three Y1 and Y3 groups and two Y2 groups that may be selected as aromatic hydrocarbon group (see par. 91).  Accordingly, the heterocyclic core group may be fully substituted.
	Regarding claims 17-19, the substituted aromatic groups representing -L1-A1 and -L2-A2 that may be aromatic groups (see par. 89) and at least one may have an amino group any location of the outer rings portion of the heterocyclic core.
	Regarding the device claims, Kato et al. teaches an organic EL device may include an electron transport layer, emitting layer, hole transport layer, and hole injection layer as well as additional layers (see par. 136-141, 268).  The material disclosed may be used in the hole transport layer, which is located between the light emitting layer and the anode electrode (see par. 138; 268; 290).  The location of a layer comprising the material meets the requirements of the structure claimed in claims 2-5 (see par. 136-141 and 290).
	Regarding claim 6, the light emitting layer may include a host and dopant (see par. 142).
	While Kato et al. does not appear to set forth example compounds the same as Formula 1-1 or 1-2 and/or the compounds within an example device structure, Kato et al. teaches compounds and devices within the requirements of the instant claim limitations.  Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of the reference, choosing as the compound, material as described above wherein the resultant compound and material for a device would also meet the limitations of the instant claims. One would expect to achieve an operational light emitting device within the disclosure of Kato et al. with a predictable result and a reasonable expectation of success.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2015/0171334 A1) in view of Nakagawa et al. (US 2004/0124766 A1).
Kato et al. is relied upon as set forth above. 
.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Oh et al. (US 7,507,485) discloses amine derivatives that may comprise a heterocycle group for functional material in an organic electroluminescent device (see col. 4, line 31 to col. 5, line 2).  The reference is considered relevant to the art of the endeavor.
      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAWN L GARRETT/Primary Examiner, Art Unit 1786